Citation Nr: 1307273	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2006.  The issue was remanded for additional development in December 2010.  


FINDING OF FACT

The weight of the evidence establishes that the Veteran does not have, and has not had for the entirety of his appeal, an acquired psychiatric disability, including PTSD.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in August 2005 and October 2005, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  Subsequently, in June 2007, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and issuance of supplemental statements of the case, most recently in January 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment and personnel records have been obtained.  In this regard, the U. S. Armed Services Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)), informed VA that the information provided (regarding the death of a civilian) was not of the type which could be verified and no additional pertinent evidence has been received.  A subsequent request for additional personnel records did not elicit any new records.  All identified VA records have been obtained, and no private records have been identified.  A VA examination or nexus opinion is not warranted because there is no credible evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, or a credible indication that a disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).

Pursuant to the Board remand in December 2010, outstanding VA treatment records were obtained, and an additional request for service personnel records was made, which yielded duplicate copies of the previously obtained service personnel records.  As such, there has been substantial compliance with the remand development order.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1994).

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

The Veteran contends that he suffers from acquired psychiatric disability, to include PTSD, depression, anxiety disorder, and sleep disorder due to an in-service stressor.  He states that when he was in Vietnam, while driving a military truck, he accidentally struck and killed a Vietnamese civilian who was on a small motor bike.  In his April 2005 description of the accident, he stated that it had been causing him a great deal of pain and anxiety.  He said he had many sleepless nights reliving this incident.  He states that this incident occurred in about September 1970.  He further states that he received nonjudicial punishment under Article 15 of the Uniform Code of Military Justice as a result of this accident and was demoted.

Service records confirm that the Veteran served in Vietnam from January 1970 to April 1971.  Although there is no verification of the incident as described, the personnel records do show that effective November 28, 1970, the Veteran was reduced in rank from Specialist 4 (E-4) to Private First Class (E-3).  To the extent that this indicates that some form of punitive action was taken, it corroborates his contentions.  However, it is not sufficient to establish a valid stressor for service connection purposes, because the action was punitive, and, thus, even accepting the occurrence of the accident, occurrence in the line of duty cannot be assumed.  In this regard, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct (or, for claims filed after October 31, 1990, the result of abuse of alcohol or drugs).  38 C.F.R. § 3.301.  Therefore, if the stressor resulted from an action caused by the Veteran's willful misconduct, service connection would not be warranted, even if PTSD resulted.  

However, even if the Board assumes for the purposes of this decision that the stressor occurred and was in the line of duty, the evidence of record is negative for a diagnosis of an acquired psychiatric disability, including PTSD.  Service treatment records do not show any psychiatric complaints or abnormal findings.  On the April 1971 separation examination, he was clinically evaluated as "normal" for psychiatric purposes, even stating that he felt great, providing evidence against the claim. 

The post-service VA treatment records dated from March 2005, when he presented to establish care, to June 2011 do not show that he has been diagnosed as having PTSD or any other acquired psychiatric disability.  On the initial evaluation in March 2005, he reported memory change, and said he had difficulty with work and fatigue, but he denied sleep disturbance, crying spells, social withdrawal, anxiety and depression.  On examination, he appeared stable, and no psychiatric diagnosis was given. 

In February 2006, screening tests for PTSD and depression were positive, and it was indicated that further evaluation by the provider for these issues was indicated.  However, there is no evidence of follow-up.  In July 2007, a PTSD screen was negative, but a depression screen was positive.  In his July 2007 substantive appeal, he said he was enrolled in the St. Cloud VA Mental Health Unit and that his next appointment was scheduled for August 2007.  However, the records from that facility show that he canceled that appointment, and then he failed to report for a Mental Health appointment scheduled for September 2007.

In May 2008, the Veteran was noted to be somewhat anxious when preparing to undergo a colonoscopy.  However, this test was noted to be a 3-year follow-up for a history of colon cancer, and the response to his anxiety was that he was reassured, indicating that the anxiety was a situational response to the colonoscopy.  In any event, the symptom was not shown subsequently.  Subsequent depression screens in November 2008, October 2009, and February 2011 were also negative, and the records contain no other indication of psychiatric complaints or abnormal findings.  

Thus, the evidence shows that on two occasions, once in February 2006 and once in July 2007, depression screens were positive, but since then, he failed to report for mental health appointments, and three additional depression screens have been negative.  Moreover, a positive depression screen is not sufficient to diagnose a depressive disorder; rather, it is a tool used to identify individuals who may be depressed, so that they can be evaluated and, if indicated, treated.  Similarly, a PTSD screen in February 2006 was positive, but the next one, in July 2007 was negative, and he failed to show up for psychiatric appointments.  

Thus, the Veteran has not been diagnosed as having an acquired psychiatric disorder, and no acquired psychiatric symptoms have been reported in the medical record since July 2007.  

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this regard, it has not been established that the Veteran is otherwise qualified through specialized eduction, training, or experience to state that he has PTSD, depression, or other acquired psychiatric disability.  Therefore, his opinion that he currently has PTSD or other acquired psychiatric disability which is related to his period of active service is not competent evidence. 

Moreover, PTSD, depressive disorder, anxiety disorder, and sleep disorders are not chronic disease under 38 C.F.R. § 3.309(a).  Therefore, continuity of symptomatology cannot establish service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013), slip op. at 17.  In any event, in this case, there is no clear statement of continuity of symptomatology, or clear history of the symptoms he has claimed to have experienced.  His most detailed history, provided in April 2005, was that the accident had been causing him a great deal of pain and anxiety and that he had spent many sleepless nights reliving the incident.  Just a month earlier, however, he specifically denied sleep disturbance, depression and anxiety.  

In sum, with respect to PTSD, the claimed stressor has not been verified, but, in any event, there is insufficient evidence of current symptoms of PTSD such as to warrant either further attempts of verification of the claimed stressor, or a VA examination.  In this regard, the only medical indication of symptoms of PTSD was on a PTSD screen in February 2006, he failed to report for follow-up evlautions, and a later screen was negative.  Added to that, a stressor has not been corroborated. As to other acquired psychiatric disabilities, as stated in 38 C.F.R. § 3.303(a), " 'Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, . . .' (emphasis added)."  Walker, slip op. at 6.  In this case, there is no evidence, lay or medical, that the Veteran began experiencing psychiatric symptoms coincident with service.  There is no medical evidence of a diagnosis of an acquired psychiatric disability, and the Veteran's medical records do not indicate a positive history of symptoms since 2007.  The facts of this case can be distinguished from McClain v. Nicholson, 21 Vet. App. 319 (2007), because the Board finds that the positive depression screen on two occasions did not constitute a disability.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


